 In the Matter of HEAT TRANSFER PRODUCTS, INO.andINTERNATIONALASSOCIATIONOF BRIDGE,STRUCTURAL & ORNAMENTAL IRONWORKERS,A. F. of L.Case No. C-2672.-Decided August 28, 194,3DECISIONANDORDEROn July 12,1943, the Trial Examiner issued his Intermediate Reportin the above-entitled proceeding, finding that the respondent had en-gaged in and was engaging in certain unfair labor practices, andrecommending that it cease and desist from the unfair labor practicesfound and take certain affirmative action, as set out in the copy of theIntermediate Report attached hereto, and that the complaint be dis-missed as to the remaining allegations.Thereafter the respondentfiled exceptions to the Intermediate Report and a supporting brief.Oral argument was held before the Board in Washington, D. C., onAugust 12, 1943.The Board has considered the rulings of the TrialExaminer at the hearing and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed. The Board has consideredthe Intermediate Report, the respondent's brief and exceptions, andthe 'entire record in the case, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner, with the addi-tions noted below :1.In its oral argument before the Board, the respondent stressedits contention, advanced at the hearing herein, that the employeesnamed in the complaint were discharged because they were inefficient.After a careful consideration of the record, we, like the Trial Exam-iner, are convinced and find that the asserted grounds of inefficiencywere mere pretexts for the discharge of these employees and thatthe real reason was their union membership and activities. In mak-ing this finding we are particularly persuaded by the testimony ofemployees Gentile, Nepa, Pavelchak, and Symonies that their im-mediate superior, Night Foreman Robinson, told them on the eveningof March 30 that the seven employees listed in the discharge noticewere among the best of his workers.We also regard as significant52 N. L. R. B., No. 36.241 242D'E1CDSQ,ONSOF NATIONAL LABOR RELATIONS B04RDthe respondent's conduct at the time of the discharges.Thus, whileRobinson and General Foreman Scull pleaded ignorance of thereasons for the discharges when first approached by the employeesthat evening, Plant Manager Mathews gave as the reason for theirdischarge alleged reports from Robinson to the effect that they hadnot been "producing," an accusation which the employees vigorouslydisputed.Upon the employees' departure from Mathews' office, hesummoned Robinson in order, according to Mathews' testimony, "tosubstantiate the fact that these men were not working." Immediatelythereafter the employees were recalled to the office, where Robinsonpresented each one with specific instances of his alleged deficiencies.2.The Trial Examiner found that there is not sufficient evidenceto support the allegation in the complaint that the respondentdiscriminatorily discharged Raymond J. Thomas.Although the caseis not entirely free from doubt, the failure of the Union to except tothis finding prompts us to agree with the Trial Examiner.We there-fore shall order that the complaint be dismissed insofar as it relatesto Thomas.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Heat Transfer Products, Inc.,Simpson, Pennsylvania, and its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Discouragingmembership in International Association ofBridge, Structural & Ornamental Iron Workers, affiliated with theAmerican Federation of Labor, or in, any other labor organization ofits employees, by discharging or refusing to reinstate any of itsemployees, or by discriminating in any other manner in regard to theirhire or tenure of employment or any term or condition of theiremployment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities, for the purpose of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Chris J. Gentile, Anthony S. Mancuso, Leo Nepa, JohnPara, Theodore Pavelchak, and John Symonies immediate and fullreinstatement to their former or substantially equivalent positions, FEAT TRANSFER PRODUCTS, ETC.243without prejudice to their seniority or other rights and privileges;(b)Make wholeChris J. Gentile, Anthony S.Mancuso, Leo Nepa,John Para, Theodore Pavelchak, and John Symonies for any loss ofpay they have suffered by reason of the respondent's discriminationagainst them by payment to each of them of a sum of money equal tothe amount which he normally would have earned as wages duringthe period from March 30, 1943, to the date of the respondent's offerof reinstatement, less his net earnings during said period;(c)Post immediately in conspicuous places throughout its plantat Simpson, Pennsylvania, and maintain for a period of at least sixty(60) consecutive days from the date of posting, notices to its employeesstating:(1) that the respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraphs 1 (a) and (b) ofthis Order; (2) that the respondent will take the affirmative actionset forth in paragraphs 2 (a) and (b) of this Order; and (3) that therespondent's employees are free to become and remain members ofInternational Association of Bridge, Structural & Ornamental IronWorkers, affiliated with the American Federation of Labor, and thatthe respondent will not discriminate against any employee because ofhis membership or activity in that organization;(d)Notify the Regional Director for the Fourth Region in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint,insofar as it allegesthat the respondent engaged in surveillance, advised employees that itwas in possessionof a list of union members, and discriminatorilyterminated the employment of Raymond J. Thomas, be, and it herebyis,dismissed.CHAIRMtAN M1LLIS took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORTMr. Geoff? ey J. Cunni ff,forthe BoardBedford,Waller,Jones & Darlingby Messrs. CharlesB.Wallerand B.R.JonesofWilkes-Barre,Pa.,andO'Conner& FarberofNew York City, for therespondent.STATEMENT OF THE CASEUpon an amended charge duly filed on May 28, 1943, by International Associa-tion of Bridge, Structural & Ornamental Iron Workers, affiliated with the Ameri-can Federation of Labor, herein called the Union, the National Labor RelationsBoard, herein called the Board, by itsRegionalDirector for the Fourth Region(Philadelphia, Pennsylvania), issued its complaint dated June 11, 1943, againstHeat Transfer Products,Inc., New York, New York, hereincalledthe respondent,allegingthat the respondenthad engaged in and was engaging in unfair labor549875-44-vol 52-17 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDpractices, within themeaning ofSection 8 (1) and (3) and Section 2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint and notice of hearing thereon, were duly served on therespondent and the Union.With respect to the unfair labor practices, the complaint alleged in substance :(1) that since January, 1943, the respondent has interfered with, restrained andcoerced its employees in the exercise of rights guaranteed in the Act by, (a)threatening employees and their relatives that employees would be dismissed ifthey did not cease their organizational efforts at the respondent's Simpson,Pennsylvania, plant, (b) questioning employees with respect to their union mem-bership and threatening them if they persisted in their efforts to organize theUnion, (c) advising certain employees that it possessed a list of union members,all of whom would be discharged if the Union organized the respondent's plant,(d) urging and advising its employees not to join the Union and to cease activi-ties in its behalf under threat of loss of their jobs, (e) warning employees thatif the Union organized the respondent's plant it would move its equipment, (f)engaging in surveillance of employees who were attending a union meeting heldin Carbondale, Pennsylvania, (g) causing to be circulated a petition among theemployees for the purpose of ascertaining which employees were opposed to theUnion, urging them to sign the petition and threatening them with loss of em-ployment for refusal to do so, (h) making derogatory remarks about the officersand organizers of the Union and stating that the Union would not be permittedto, organize the respondent's employees and if it was successful that the re-spondent would move its Simpson plant, (i) urging union members to revealthe names of union leaders and, (j) advising certain employees with the inten-tion of discouraging membership in the Union that the respondent was awareof union meetings that had been held; (2) that the respondent on or about March30, 1943, did terminate the employment of Raymond J. Thomas, Anthony S.Mancuso, Chris J. Gentile, Leo F. Nepa, Theodore Pavelchak, John A. Symoniesand John J. Para and has since that date refused to reinstate said individualsbecause of their membership and activity on behalf of the Union, thereby dis-criminating in regard to their hire and tenure of employment, and (3) that bythese acts the respondent interfered with, restrained, and coerced its employeesin the exercise of their rights as guaranteed in Section 7 of the Act.The respondentfiled its answer dated June23, 1943,wherein it admitted thejurisdictional allegations of the complaint, denied thecommission of the allegedunfair labor practices and averred that it terminated the employment of theindividuals named above "because such employees had respectively been guiltyof absenteeism, inattention to duties, interference with production and otheractions. . . ."Pursuant to notice, a hearing was held on June 24 and 25, 1943, at Wilkes-Barre, Pennsylvania, before Mortimer Riemer, the undersignedTrial Examiner,duly designated by the Chief Trial Examiner.The Board and therespondentwere represented by counsel and participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all the parties.At the close of the hearing the Board moved to amendall pleadingsto con-,form to the proof insofar as it related to matters of form. Themotion wasgranted without objectionAll parties were granted but waived the opportunityto argue orally before the examiner.The respondent alone filed a brief withthe undersigned.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following: HEAT TRANSFER PRODUCTS, INC.FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENT245The respondent herein, Heat Transfer Products, Inc., is a Pennsylvania corpora-tion with its principal office in New York, New York. It maintains and operatesthree plants located at Merchantville, New Jersey, Pottstown,and Simpson,Pennsylvania.The present proceeding is concerned only with the Simpson plantwhere the respondent is engaged in the manufacture, sale and distribution of heatexchangers, evaporating units and condensers.At its Simpson plant the respondent, during the first 6 months of 1943, pur-chased raw materials valued in excess of $350,000 of which approximately 30percent was purchased in States of the United States other than the State ofPennsylvania and was shipped and transported into the State'of Pennsylvaniafrom States of the United States other than the State of Pennsylvania.Duringthe same period, the respondent manufactured at the Simpson plant finished prod-ucts valued in excess of $500,000, approximately all of which were shipped andtransported from the Simpson plant to and through States of the United Statesother than the State of Pennsylvania.At the time of the hearing the respondentwas exclusively engaged in war production'At the time of the commission of thealleged unfair labor practices the respondent employed approximately 140 em-ployees.II.THE ORGANIZATION INVOLVEDInternational Association of Bridge, Structural & Ornamental Iron Workers,is a labor organization affiliated with the American Federation of Labor, admit-ting to membership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionIn September 1942, the respondent took over an abandoned plant in Simpson,Pennsylvania and engaged a force of laborers to prepare it for manufacturingoperations.By December 7, 1942, the respondent was able to start productionwith a group of some 12 to 15 employees and by January 1942, its personnel hadincreased to about 140 employeesLabor was recruited locally and only about30 percent of the total working force had mechanical experience in the re-spondent's manufacturing operations--The Union started to organize the respondent's employees in the first part ofJanuary 1943, and rumors of the Union's presence and its efforts in that con-nection were current in the plant.Sometime in the same month Vito Nepa, oneof the first employees hired in September 1942, had a conversation with JosephR. Mathews, the respondent's plant manager.Vito Nepa's testimony concerningthis conversation with Mathews is as follows :That was the day right after the boy [Leo Nepa, his son] got laid off-No;in January was when they got caught the first time; he [Mathews] said theytried to make a union.He says, "Mr. Nepa, I give your boy the job; hetried to go against me" I said, "Mr. Mathews, I don't think so; tile boynever gone out of the house, I think somebody else turned him in."i These findings respecting the business of the respondent are based upon a stipulationentered into at the hearing by counsel for the Board and counsel for the respondent. 246DR'CLSIIONS OF NATIONAL LABOR RELATIONS BOARDVito toldhis son of this conversation.with Mathews and shortly thereafter LeoNepa spoke to Mathews.The following is his account of the conversation :I,says, "Mr. Mathews, my dad told me that you say I am trying to organizea union up here."He says, "Your name was reported "I says,"That is not so." I says, "I am a family man." I says,"My wifeis sick;I have five children;I need the job;and I don't like to cause trouble."He says, "As long as you stay out of trouble we will forget about it."Mathews admitted that he had a conversation with Vito Nepa.'He was notquestioned concerning his alleged conversation with Leo Nepa and hence thelatter's testimony, as set forth above, stands uncontradicted hr the record.Both Nepas were credible and convincing witnesses, particularly' Leo Nepa.The undersigned credits their testimony and finds that Mathews made thestatements thus attributed to him and that the respondent is accountabletherefor.'During the same month of January 1943, Mathews called a meeting in hisoffice of about 12 employees representing a cross-section of the working per-sonnel.At the meeting the respondent was represented by Mathews and byW. 0. Evans,plant superintendent.According to the testimony of AnthonyS.Mancuso,then employed as a painter,who attended the meeting,Mathewsstated to the assembled group that he heard that the employees were "foolingaround witha union"and they would be "wise to keep away from it."Man-cuso testified further that Mathews said he would remove any union organ-izers that entered the plant and if the Union succeeded in organizing theemployees, the respondent- would be required to put them on three 8-hourshifts instead of the existing system of two 10-hour shifts and that the em-ployees would earn "but $30 a week."Mancuso's testimony is corroborated in its tenor by that of Fred Miller, awelderemployed by the respondent.Miller testified he was the last employeetoarrive at the meeting ; that in his presence employees were asked byMathews if they had attended any union meetings ; and that Miller replied forhimself that he "wasn't guilty of attending any meeting."Mathews statedthat his information concerning attendance at meetings came from "Somebodyon the outside."Miller testified further, that although Mathews stated thathe personally was not opposed to the Union, his superiors "might object tohaving a union up there" and that it was possible "that they would packthe machinery out of there."Evans and Mathews testified on the respondent's behalf concerning this meet-ing.Evans testified that there were rumors of dissatisfaction among the em-ployees ; that the men had asked for wage increases and that it was agreedbetween Mathews and him that a representative group of employees fromboth theday and night shifts should be selected and the matter discussedwith them.Evans acknowledged that there was discussion at the meeting2According to Mathews'versionNepa asked him for a raise and in the course ofconvei sationmentioned his son Leo.Thereupon Mathews told Vito that Leo was, anunsatisfactory employee and would probably have to be laid offHe denied mentioningthe Union in the conversation with Vito Nepa.The undersigned does not credit Mathews'testimony3The finding above that Leo Nepa'stestimony is not contradicted is subject to thisqualification.Mathews, as did all of the respondent's supervisors, denied generally en-gaging in any violationsof the Actby answering in the negative all questions framedupon the allegations of the complaint which alleged in detail that the respondent hadviolated Section 8 (1) and(3) of the Act.These general denials are not convincing,have little or no probative value in the undersigned's opinion and are rejected in theface of specific and trustworthy evidence to the contrary. HEAT TRANSFER PRODUCTS,iiC.247about unions and that it was stated that if the employees were organized intoa union, the respondent would have to place them on three 8-hour shifts whichwould result in a pay reduction for the individual employee.It is impossibleto tell from Evans' testimony who made these statements because of his useof the pronouns "we" and "they" in relating what was said.He admitted forexample that, "We didn't want to have trouble that might change any de-cisions" that had been made by the respondent to move machinery from itsMerchantville, New Jersey, plant to the, Simpson plant.Mathews denied asking Miller if he had attended a union meeting and statingthat the respondent would remove its machinery if the employees organized.However, he acknowledged that he said something to the "effect" that if aunion was formed or if labor difficulties occurred it was possible that theplantmachinery would be removed from Simpson and that he did say thatif the respondent "had labor troubles that it might happen that the companywould decide to do mos£ of their work at the other plants."Although Mathewsdenied telling any of the employees that they must keep away from unionmeetings or stating that if the Union organized the employees that their wageswould be reduced, he admitted that he remarked that if the Union succeededin organizingthe plant the respondent "would probably" have to work threeshifts, thereby reducing the overtime pay of the employees.He testified thatthis latter statement was not made with any intention of discouraging mem-bership in the Union.From the testimony outlined above and the significant admissions of Mathewsand Evans,it is clear that,regardless of the respondent's initial purpose incalling the meeting, it could have had no other effect than to discourage theunion activity of the employees.Mathews' suggestion that the respondentmight be forced to discontinue its operations if labor trouble arose was a majorthreat of the use of strong economic compulsion to stop unionization of em-ployees.Even assuming, as Mathews testified, that he had no intention ofdiscouraging union activities, in the absence of specific statements by him tothat effect, his relation of labor trouble to union activities, was sufficient towarn the employees that the respondent would not tolerate their concertedactivity.In addition, the association of the advent of the Union by Mathews witha pay reduction, and his assertion that unionization would force the respondent tooperate three 8-hour shifts was again a warning of the severe economic conse-quences which would follow organization of the plant.The undersigned creditsthe testimony of Mancuso and Miller and finds that Mathews, the respondent'schief executive at Simpson, made the statements substantially as attributed tohim and that the respondent is responsible therefor.John Symonies was hired by the respondent in late November or December1942, and worked thereafter on the night shift under the supervision of KeithRobinson, the night foreman. Symonies testified that early in March 1943,Robinson said to him, ". . . if there was any union in here Mr. Mathews andthe rest of the fellows would get together and they would have five or sixtrailers come in and move the place away." The undersigned credits Symonies'testimony despite the denial of Robinson and finds that Robinson made theseremarks.On the afternoon of March 30, 1943, some of the respondent's employees wereinvited to meet with union organizers, Joseph L. Downs and Eugene B. Car-roll,at the American Hotel in Carbondale. Among the employees who ac-cepted this invitation were Leo Nepa and Chris Gentile.These two were thelast to leave the meeting at about 4: 30 p. in. that afternoon.As they did so 248DEE'CZSggONSOF N.AxIONALLABOR RELATIONS BOARDthey wereseen in thelobby of the hotel byMathews4That_ evening the em-ployment of Gentile, Nepa,and Symonies,who had attendedthe meeting, andfour otheremployeeswas terminated.6The net day,March31, 1943,James A. Coggins,who had joinedthe Union onMarch 27,and attended the American Hotel meeting on March 30, had a conver-sationwithMathews.Mathews remarkedthat he hadheard that Coggins was"doing a lot of talking...concerning union."Cogginsstated thatMathews'informantwas lying and asked who had furnished this information.Mathewsdeclined to reveal its source and then addedthat the respondent did not "wantto have anytrouble withlabor unions,"and if it did experiencedifficulty, it would"pack up andmove out." 6The undersignedfinds that Mathews thereby againindicated the anti-union bias of the respondent.On March 30,1943,Mathews told the dischargedemployees that he would grantthem a hearing on Friday, April 2.T On this day Gentile, Mancuso, Nepa, andTheodore Pavelchak returned for interviewsMathews sent word to the mem-through thewatchmanthathe would see themindividually but not ina group.The men refused to be interviewed individually and left.On the morning ofApril 3, however, the men returned singly to see Mathews to ask for reinstate-ment to their positionsor to obtainsome commitment from him as to whenthey mightexpect reinstatement.Mathews toldNepa to look for another joband that there was no point in awaiting recall since he couldnot guarantee himhis job.Gentileaskedif he wouldbe reinstatedafter therespondent'sallegedshortage of materials had been overcome andwas toldthat no answercould begiven to himPavelchak was told that he might expect reinstatement in a monthor two butwas given no definite assurance of recall.On the same morning of April 3, union organizers Downs and Carroll met withMathews andW. D. Pethickthe respondent'sworks manager,at the AmericanHotel in Carbondale.Based upon the credible and uncontradictedtestimonyof Carrollconcerning this meeting,the undersigned finds thatthe unionrepresen-tatives demandedreinstatement of the discharged employees and thatPethick toldDowns and Carroll that if therespondenthad to reinstatethe employeesitwouldmove its machineryfrom Simpson and sub-contractitswork.When asked ifthe respondentwould recognizethe Unionif it provedthat it represented 51percent ofthe employees,Pethickrepliedthat therespondent would not recog-nize any union and that, as far as he was concerned,the discharged employeeswere not going backto work "and that that was finishedbusiness."Pethick didnot testify,althoughpresent at the hearing ;the undersignedfinds that thesestatements were made by Pethick and are attributable to the respondent.Early in April 1943Mathews met John Para,who had been discharged onMarch 30, ina beer gardennearby thelatter's home.'During thecourse of the4The complaint alleges that the respondent engaged in surveillance of employees whoattended this meetingThis issue will be separately consideied hereinafterThese seven employees are alleged in the complaint to have been discharged dis-criminatorily.Their cases are discussed below6Mathews denied that he told Coggins that he was"doinga lot of talking aboutunions" but admitted that he said that the respondent's president did not want any labortrouble.When asked if he told Coggins that the respondent would "pack up and move"'in the event of labor trouble,Mathews replied,"Not at that time "°Hereinafter the undersigned discusses the question whether the employees were laidoff or dischaiged and for the reasons therein expressed finds that they were discharged.8Mathews explained his admitted presence in the beer garden as fortuitous and thatwhile there he was told by Para'sbrother that John Para wished to speak tq him andthat Mathews agreed to do soPara testified that Mathews sent Para's brother for himwith the request that Para meet with MathewsA resolution of this conflict, i e,whether the conversation was held at the instigation of Mathews of whether it was heldin response to Para's request for the meeting is unnecessary in detei'minuig the effect ofMathews' acknowledged statements at the meeting. HEAT TRANSFERPRODUCTS,INC.249conversation,Mathews asked Para if any "organizers had approached" him:Para gave a negative response and was then 'told by Mathews to come downto the plant in the morning and that he would be returned to work on the dayshift instead of the night shift.The next morning Para went to the plantand the following is an account of his conversation with Mathews at that time :A. I walked in his office and Mr Evans was also there ; and I says, "Beforeyou do any talking, Mr. Mathews," I says, "I want to tell you something :" Isays, "Yesterday when you asked me if I had any affiliation with the unionand I says, 'No'-but I want to tell you today that I do have, so I wouldn'tmake a goat out of anybody, if I was to get the job," I says-"if I was toget the job," I says-"if I was to get it back."Q.What did he say?A He says, "That is bad."Q.Well, did you get your job back?A. No.The undersigned finds that by questioning Para concerning union organizers andby refusing reinstatement to Para because of his membership in the Union, therespondent through Mathews again expressed its continuing opposition to theUnion.In the week following March 30, 1943, Dana Baer, a machinist employed on theday shift, started the circulation of an anti-union petition in the plant.Thepetition was not produced at the hearing but all witnesses agreed that its legendasked the respondent's employees to indicate by their signatures that they wereopposed to membership in a union. Coggins testified that Robinson, the nightforeman, asked him to sign the petition and that it was available in the store-room for signature of those who did not want a union in the plant. Cogginstold Robinson that he did not want to sign the petition.Coggins testified furtherthat later that evening Robinson told him that he. was foolish for not signingbecause if all of the men on the night shift did not sign the petition, "the chanceswere that the night shift would be laid off " Coggins testified that Fern Weed,assistant night foreman, also told him that he was foolish not to sign the petition.Fred Miller gave testimony on behalf of the Board substantially in accord withthat of Coggins.For example, he stated that Robinson asked him to sign thepetition and stated that all of the men on the day shift had signed it on the pre-vious day.Miller testified that he was also asked by Weed to sign the petitionand that, finally, Robinson said that 10 p. in. was the "dead line" to sign thepetition ; that Mr. Evans would call for the petition ; that those who had notsigned it by that time would be taken off the night shift and that those who hadsigned it would be placed on the day shiftWith respect to the petition Evans testified that he heard about it one after-noon and that he later saw it.He made no effort to suppress its circulation.He testified that the next night Miller told him that he did not sign the peti-tion because he was a member of the A F. of L., whereupon Evans abruptlyended the conversation.Evans denied that he asked any employee to sign thepetition although neither Miller nor Coggins testified that Evans had askedthem to sign the petition.Robinson admitted that he knew the petition was,being circulated, that Coggins told him that he did not want to sign and thathe replied that it was a matter for Coggins to decide.He denied the rest09Mathews admitted that he did ask Para if union organizers had approached him andtold Para that if he came to the plant he would check Para's case and reinstate him iftherewas an openingHe testified further that he may have told Para that it was toobad thathe belonged to the Union.His explanation of this remark at the hearing wasthat Organizer Downs had told him that all of the employees would have to be reinstatedas a group and therefore he could not reinstate Para 250DiEICbSILONS OF NATIONAL LABOR RELATIONS BOARDeof Coggins' testimony indicated above.Robinson testified further that he toldMiller that it' made no difference to him or to the respondent whether Millerdid nor did not sign the petition.Weed denied that he had anything to dowith the circulation of the petition or that he advised or urged any employee tosignit.Neither Robinson nor Weed made any effort to stop the petition's circu-lation.Mathews first learned of the petition when he found it on his desk,evidently on the morning of the day after its first circulation.At that timeit bore the signatures of about 100 employees.Mathews showed the petitionto Evans and at a later date returned it to Baer, the employee who had originallystarted its circulation.With respect to the testimony concerning the circulation of this petition, theundersigned concludes and finds that Coggins and Miller were asked by Robin-son and Weed to sign a petition ; that the respondent utilized the petition to as-certain union sympathy among its employees and regarded the failure or refusalby an employee to sign the petition as indicative of an employee's attitude to-ward the Union ; that none of the respondent's supervisory employees under-took in any way to stop its circulation and thereby sanctioned and condoned, notonly its circulation, but the expression of anti-union views contained thereinand, that finally, by the respondent's failure to take any steps to dissipate theeffects of its circulation among the employees, the respondent further and un-mistakably indicated to its employees its antipathy toward the Union.Despite the definite rejection of the applications for reinstatement of thevarious employees, Gentile, nevertheless, returned to see Mathews on'April 10,1943.Mathews said that the matter of reinstatement was not up to him, but thathe would talk to Robinson and Evans and let Gentile know the outcome of hisdiscussion in a few days.During the course of the conversation Mathews alsosaid,"You fellows aren't fair to the company ; you are getting after this too fast ;this company just started.We are really giving you a break ; if you workaround this territory ; you know we could just as well pick up and move downto one of their other shops.You fellows will all be out of a job.s 10Gentile and Leo Nepa then called upon Robinson, anticipating that if theyspoke to Robinson before Mathews did, Robinson would be more receptivewhen Mathews inquired concerning the possibilities of reinstatement.Bothmen testified in substance that they told Robinson that Gentile had seen Mathewswho had indicated that the question of their reinstatement was up to Robinsonand Evans.They testified further that Robinson said that he then knew thatthe men had been "laid off" because they tried 'to organize a union and "wentat it in the wrong way" and that they should have been more-secretive abouttheir activities.They then told Robinson that they were not the ring-leadersin the Union's efforts to organize the plant and that they had received a "rawdeal."They further testified that Robinson then suggested that if the men dis-closed the names of the true ringleaders in union activities they would be re-instate.They refused to disclose names of the union leaders whereupon, ac-cording to the testimony of both men, Robinson suggested that he would namea leader in the Union and that Nepa or Gentile should name another leader.Nepa and Gentile declined this suggestion.Respecting this conversation of April 10, Robinson testified that Nepa andGentile came to his home on the afternoon of April 10, and that he invited themto enter.Robinson denied all other testimony of Nepaand Gentile.SinceRobinson denied that he made the statements attributed to him byNepa andGentile during this conversation but did not offer any testimony of his own toindicate what the conversation was otherwise about, the recordthus indicated10 The above findings are based upon Gentile's uncontradicted testimony.Mathewsacknowledged that he met and talked to Gentile on April 10,1943.- ,HEAT TRANSFER PRODUCTS, MNC.-251a detailed version of a conversation presented by witnesses for the Board and adenial without more of these statements by Robinson. There. is no, indication.from his testimony of what the men did discuss.His testimony was neitherpersuasive nor convincing and in the absence of any further detail, the under-signed credits the testimony of Nepa and Gentile.The undersigned finds thattheir testimony presents a substantially accurate account of conversations heldwith Mathews and Robinson on April 10, 1943.The undersigned finds that, by the statements and conduct of Mathews, Evans,Robinson, Pethick and Weed, the respondent interfered with; restrained, andcoerced' its employees in the exercise of the rights guaranteed in Section 7 ofthe Act.B. Alleged intei ference, restraint, and coercionThe complaint alleged that the respondent in and about January 1943, advisedcertain of its employees that it was in possession of a list ofunion members andthat all such members would be discharged if the Union attemptedto organizerespondent's employees.This allegation is supported by the testimony of Man-cuso who testified that at the January meeting called by Mathews, adverted toabove,Mathews "had a slip of paper with so many fellows'nameson it whoalready joined the union."Mancuso did not testify that he saw this allegedlistand Miller, the only other Board witness attending the meeting, did nottestify concerning it.Mathews denied Mancuso's testimony that he possessedsuch a list of employees. In the absence of more explicitand compelling evi-dence concerning a list of union members, theundersignedis not persuaded byMancuso's testimony and will recommend hereinafter that this allegation of thecomplaint be dismissed.-The complaint also alleged that in and about March 1943, the respondent en-gaged in surveillance of a number of its employees who were attending a unionmeeting at the American Hotel in Carbondale.This allegation is supported bythe testimony of Leo Nepa and Chris Gentile, who testified that when they leftthe meeting sometime after 4 o'clock on the afternoon of March 30, they ob-served Mathews seated in the lobby of the hotelin such a positionas to observethem.Gentile testified that the chair in which Mathews sat was dislodged fromits accustomed position and so placed as to afford Mathews an opportunity toobserve those who descended the stairs into the lobby.With respect to thisissue of surveillance and his presence in the lobby, Mathews testified that hewent to the hotel at about 3 o'clock on the afternoon of March 30, and remainedthere until 4:30 waiting for a man named Bazu, an inspector of the AmericanBureau of Shipping, who was in Carbondale to inspect some of the respondent'scompleted products.Mathews further testified that he hadcalled for Bazuthat morning, taken him to the plant to complete a test and that he called for Bazuat the hotel in the afternoon to return him to the plant for the completion ofanother test.Mathews admitted that he saw Nepa and Gentile in the hotel andthat he sat in the chair facing the stairs.He denied that the chair in whichhe sat was intentionally placed for purposes of observation ; that he knew thata meeting was being held ; and that he had any intention of spying upon theactivities of the employees.The circumstances of Mathews' presence for such an extended period in thelobby in connection with the discharge a few hours later of two of the employees,Nepa and Gentile, that he had observed in the hotel,arousesuspicion that theevents were connected, and it might be inferred that the discharges of thesetwo at least, did in fact arise in part out of Mathews' observance of them.Theundersigned is not persuaded, however, that Mathews was present in the lobbyof the hotel for the purpose of engaging in surveillance of the employees who 252DECISIONS OF NATIONAL LABOR RELATIONS BOARD ,attended the meeting.Therefore, it will be recommended hereinafter that theallegation of surveillance be dismissed.C.Discrhnination with respect to hire and tenure of employmentThe complaint alleges that the respondent, on or aboutMarch30, 1943, ter-minated the employment of Chris J. Gentile, AnthonyS.Mancuso,Leo F. Nepa,John J. Para, Theodore Pavelchak, John A. Symonies and Raymond J. Thomas,and at alltimes thereafter refused to reinstate said employees, thereby dis-criminatingin regard to their hire and tenure of employment.In its answerthe respondentaverred that it terminated the employment of the above in-dividuals "for reasons both economic and personal to the individualsnamed,"and that those individuals were `selected because they had been guilty ofabsenteeism, inattention to duties, and interference with production.The employees on the night shift start work at about 5:30 p. in. AroundC p. in., on the afternoon of March 30, their attention was called to a notice whichhad been posted sometime between 5:30 and 6 p.in.on the bulletin board.This notice stated, in effect, that due to a shortage of materials it was necessaryfor the respondent to effect a lay-off of certain employees and thereafter werelisted only the names of the seven employees herein involved, including LeoNepa, Gentile and Symonies who had previously on that afternoon attendedthe union meeting at the American Hotel. This public message was the firstnotice given to the employees that their services were to be terminated. .There is substantial agreement in the testimony concerning the events that.immediately transpired after this notice was postedAll of the employeesnamed in the notice were union members having joined at various dates be-man, why they had been laid off when men with less seniority wereretained. ssScull pleaded ignorance as to the cause of the lay-off and told them to con-sultRobinson, the night foreman.Thereupon Gentile, Nepa, Para, Pavel-chak and Symonies, went to see Robinson.According, to their testimony, whichis summarized, Robinson told them that he knew nothing about the cause of thelay-off, that he had been given the notice to post and that he was "dumbfounded"because the seven men named thereon were among the best of his workers. 12Robinson told the men to return to see Scull. Para, incensedby Robinson'sinability to clarify the reasons for the lay-off stated that he could not workunder such circumstances and went home. The remaining four then returnedto see Scull who had in the interim left the plant.Robinson directed the men toremain at work and stated that Mathews and Evans would be in the plantlater that evening to explain the reasons for the lay-off.About 8 o'clock thefour men saw Mathews in the prescence of Evans and Scull. They asked thereasons for their lay-off and were told that their employment was terminateddue to shortage of materials and because it had been reported to Mathewsthat the seven named employees were not "producing." Each of the four em-ployees present disputed Mathew's assertions concerning his ability as a workerand sought to prove affirmatively that he was in fact an efficient workman.Thereafter they left Mathews' office and returned to their work.Shortly after the men left Mathews' office, Scull was observed beckoning toRobinson and both men then returned to Mathews' office. Immediately there-,after,Robinson called the four men into Mathews' office and on the way into]lMancuso and Thomas did not work on March 30, and were not in the group whichspoke with Scull.-' Robinson denied that he said he was "dumbfounded" or that the discharged employeeswere among the best of his workers. The undersigned rejects his denial. HEAT TRANSFER PRODUCTS, INC.253Mathews' officeaccording to the testimony of Nepa, Gentile,Pavelchak andSymonies,Robinson stated that this was an occasion where he was going to be"made the goat."Robinson's denial that he made any such remark is notcredited and the undersigned finds that he made the remark.In Mathews'office the men were told that Robinson was now present to con-front them with definite charges of their failures as workmen and that Mathews'present contentions were based on the reports given to him by Robinson. Themen hotly contested the statements of Mathews and Robinson and insistedthey could not be criticized for their deficiencies as employees."In this secondmeeting with Mathews, each of the men were presented with specific instancesof their alleged individual deficiencies.There is agreement among all of the witnesses that the posted notice of March30, 1943, stated that the men would be laid off. Apparently nothing was saidthereafter in the talks with Mathews,Evans and Robinson on that night toindicate that the men were discharged.However, it is clear from findingsheretofore made respecting the efforts of certain of the employees to securereinstatement and from the testimony of Evans concerning a conversation thathe had with Gentile and Leo Nepa some time after March 30, wherein he toldboth men that they were"fired" for cause,that the respondent's decision toterminate their employment was in fact a discharge and not a lay-off. Theundersigned so finds.Preliminarily to a consideration of each discharge,attention is again calledto the fact that-the , discharged employees,had joined the Union between March27 and March 30, 1943.It is to be further noted from Mathews' conversations with the Nepas, earlyin January of 1943 and from the statements of Robinson to Nepa and Gentileafter the discharge of the seven employees that the respondent was well awareof the unionactivityand interest of the employees selected for discharge 14and the undersigned so finds.-The employees selected for discharge were workers of no particular skillwho had been recruited locally by the respondent for its manufacturing opera-tions.Each had been employed from various dates beginning in December of1942, and remained thereafter in continuous employment down to March 30,1943The record is abundantly clear that none had been previously laid offdue to shortage of materials.Theretofore, when the respondent was faced withmaterial shortages it had always placed its employees upon makeshift workprojects such as cleaning, sweeping floors, and excavating an abandoned canalbed adjacent to the plantThe discharge of March 30, 1943, was the first timetherefore that the respondent had used a material shortage as an occasion forlaying off or discharging employees.At the hearing the respondent urged as reasons for the discharges, the factthat production had slowed down, that it had completed one large job and did nothave on hand sufficient material to start a second job,and it was decided toselect for discharge those individuals who were not efficient workers.Mathewstestified that the seven men named in the complaint were selected "because ofthe fact that reports had been turned in consistently from their foreman."Hetestified further that on the morning of March 30, 1943, selection was narroweddown to the seven employees and that there was no antiunion motive in theirselection.It is significant to point out that in selecting these seven men Mathews13Symonies was so disturbed by Robinson's accusations that he called him "a God-damnliar."14As found above, Mathews, in substance told the elder Nepa that"they tried" to organizea union and warned Leo Nepa to refrain from engaging in organizationalactivityand Robin-son told Leo Nepa and Gentile that the men had been discharged for organizing "a union." c254DEICLSLONS' OF NATIONAL LABOR RELATIONS BOARDrelied for his judgment on the verbal reports given to him by Robinson and Evans.The respondent does not keep production records and no documentary evidencewas presented to corroborate the alleged production failures of the dischargedemployees.The undersigned turns therefore to a consideration of the individual,cases and the specific instances cited by the respondent's witnesses to justify theselection of these individuals.Leo F. NepaNepa was hired by therespondenton December 17, 1942, as a laborer.Hewas placed in the respondent's stockroom and was later transferred to workin the assembly department.Nepa joined the Union on March 30, at the,American Hotel and, as heretofore found, had been subject to Mathews' anti-union remarks.Nepa testified that his conduct had never been the subject of.criticism or disciplineand at least insofar as lay-off or discharge is concerned,the recordsubstantiateshis testimony.It appears that on thesecondnight of Nepa's employment in December 1942,he fell asleep on the job.He was not disciplined but instead was transferredto the assembly department.At the hearingEvans andRobinson sought tojustifyNepa's discharge by testifying to those matters which had beenpreviously mentioned by Mathews to Nepa on March 30They charged Nepa,in addition to fallingasleepin December, with an instance where he inserted arubber gasketinstead of an asbestosgasket on a distiller and' with "generalthings along thoselines."-Robinson's'testimony was similar in nature; and hetestified that Nepainstalledwrong gaskets and that he' had been warned aboutthis on several occasions.Weed admitted, however, that he did not see themistakes made.ChrisJ.GentileGentilewas first employed by the respondent on January 11. 1943, andworked continuously thereafter on the night shift until March 30.He testifiedthat previous to his discharge he was never criticized or disciplined because ofthe calibre or quantity of his work.Gentile joined the Union on March 30, atthe American Hotel.On the evening of March 30, Gentile was told, and at the hearing the respond-ent'switnesses testified, that he was "a slow-motion man" and that on oneoccasionGentile incorrectly installed certain "spuds" necessitating that thiswork be done over again. There is dispute in the record between the testimonyof Evans that Gentile installed "spuds" in an improper fashion on 3 or 4 nightsand Gentile's own testimony that this occurred on only one occasion, the firstnight that he was employed.Robinson testified that Gentile installed "spuds"on only one night and improperly adjusted certain coils on other occasions.With respect to Gentile's work on the coils, Robinson testified that after hespoke to Gentile about his work he, Robinson, "Would find one loose every oncein awhile."According to Weed, Gentile was slow but he did not experience"too much" difficulty with his work. Gentile acknowledged that on the nightof March 30 there was a shortage of tubes in his departmentJohn J. ParaPara was hired by the respondent on January 8, 1943, and worked continuouslythereafter until his discharge on March 30.He testified that there had neverbeen any criticism about his workas an assembleron the night shift.Parajoined the Union on March 29, 1943.After receiving notice of his "lay off" andhis inability to obtain a satisfactory answer from Robinson as to the reasons HEAT TRANSII'ER PRODUCTS,C.255therefor,he left the plant on the night of March 30. Hence, he was- notpresent during the conversation with Mathews and apparently no effort wasever made to justify his discharge prior to the hearing. Following his dis-charge, Para was asked by Mathews whether he had been approached by any"organizers" and when he disclosed his union affiliation was refused rein-statement.,At the hearing the respondent asserted that Para was selected for dischargebecause when first employed he was put to work in the tool room and takenoff this job because he did not like it and that it was thereafter reported thatPara was never satisfied with his workRobinson testified that although he-had no fault to find with Para's work, he was selected for discharge because ofhis refusal on or about March 15, 1943, to carry a door weighing about 90 pounds..Robinson testified further that Para after first refusing to carry the door there-after did so.Para in explanation of his refusal testified that the departmentfloor was crowded with material and there was a crane available for that partic-ular purpose.He admitted that employees carried doors but "not under theconditions that was there that night." It is clear that Para was not disciplinedor punished for his act of refusal.Weed testified that he never experienced anydifficulty with Para except that "only one night when he [Para] was supposed tobe helping his man he stayed over by a machine the biggest half of the time whileanother fellow helped his man." Para acknowledged that there was a shortageof tanks "and all different stuffs" in his particular department on March 30.Theodore PavelchakPavelchak was hired by the respondent on December 9, 1942, and workedcontinuously thereafter until his discharge on March 30, 1943.He testified,as did other Board witnesses, that he was never criticized about his work.He.further testified that on one occasion Weed asked him to increase his produc-tion of filters and that Pavelchak replied he would try todo so.Pavelchakworked as a team with employee Cample, who was hired the same day asPavelchak but not discharged on March 30. Pavelchak joined the Union onMarch 27, 1943.On the night of March 30, Pavelchak was told and at the hearingthe respond-ent'switnesses testified that Pavelchak was selected for discharge because,although he and his co-worker, Cample, were supposed to assemble some 8 to 10filters in an evening, Pavelchak's work dropped approximately 50 percent afew nights prior to March 30.Pavelchak was also criticized at the hearing byEvans for talking too much.Weed testified that on March 28, he instructedPai elchak to step up his production and that on another occasion Pavelchakwas a member of a quartet that sang on company time. Robinson testified thatPavelchak's production dropped "especially two nights before he was laid off'and that Cample when given a new helper, increased the production of the teamto eight filters a night. It is impossible to tell whether Pavelchak or Camplewas responsible for the drop in productionThe respondent offered no docu-mentary evidence to substantiate its contention that production of this 2-man,crew dropped approximately 50 percent 2 nights before Pavelchak's dischargeand then rose to no normal figure when Cample was teamed with anotheremployee. ,John A. SymoniesSymonies was hired by the respondent in late November or, early December-1942.Some 4 or 5 weeks after he was first employed he assumed charge of a,group of men in the assembly department. There is no contention that Symon-- 256DIEC1•IIONS OF NATIONAL LABOR RELATIONS BOARDleswas in charge of a group of men. None the less it is clear by the referenceof the respondent's witnesses to Symonies' "group" that he assumed the limitedresponsibilities of a leader of a small group of men.On the night of March 30, Symonies was told by Mathews that he was "layingdown on the job and wasn't doing the work." He testified that when he laterasked Robinson if it was true that he was not producing, Robinson repliedthat he was doing his work to the best of his ability 15Evans testified that onone occasion Symonies' work had to be reassembled and that he was in thehabit of spending a good deal of his working time at the coca-cola dispenser.Robinson testified with regard to Symonies that he never saw Symonies doanything wrong but that after Robinson "sort of asked him to keep his eyeon the other men, why he sort of lagged back I mean he wasn't producing ashe was before I told him that."Robinson testified further that as time passedhe "figured"" that Symonies should have shown greater improvement in hisworkWeed's only criticism of Symonies was that he spent too much timedrinking coca-cola.Weed spoke to Robinson about this but not to Symonies.At the hearing, the respondent's witnesses also testified that Symonies failedto report for work on Sunday night, March 28, 1943, without informing therespondent. It is not clear whether Symonies' failure to work on Sunday, March28. 1943, was utilized as a reason for his subsequent discharge and so consideredby Mathews on March 30, or whether it was first advanced at the hearing asanother reason to justify the respondent's actions. Symonies did report for workon Monday, March 29, and nothing was said to him at that time about his failureto work the previous day.Although in its answer the respondent raises thedefense of absenteeism as a justification for its action, there is nothing in therecord to indicate that the respondent had a rule which it enforced by meting outdiscipline to employees who failed to come to work without reporting their ab-sencesThe undersigned is of the opinion that Symonies' absence from workon March 28, inexcusable as it may have been in a defense plant, was not the realreason for his discharge and that the event was cited to him at the meeting withMathews on March 30 and testified to at the hearing in an effort to justify hisdischargeIn this connection it is significant that employee Walter Jacobs, wholikewise did not work on Sunday, March 28, without reporting his proposed ab-sence, was not discharged.Anthonp MancusoMancuso was hired by the respondent on December 10, 1942, and discharged onMarch 30, 1943.When first employed, Mancuso worked as a painter and wasthereafter transferred to the assembly departmentMancuso joined the Unionon March 27, 1943.Mancuso worked on Friday, March 26. At about 6 p. in.on Saturday, March 27, he reported to Weed that -he would be absent "a coupleof (lays" because of his sister's illness.On the day of his return he was notifiedby his father that he had been laid off and the following day Nepa told him ofthe notice that had been posted.On April 2, 1943, Mancuso went to the plantto pick up his check and then for the first time saw the notice.Evans testified that Mancuso was inefficient as a painter and was transferredto the assembly department for the reason that Robinson land Weed reportedthat Mancuso was responsible for the bad painting of the paint gang. Robinsontestified that Mancuso was a fast painter but not a good painter. Both Evansand Robinson testified that Mancuso's'work in the assembly department -wasis On the evening of March 30,Symonies called Robinson"a God damn liar." This can-not be considered as a justification for Symonies'selection for discharge, since the remarkwas made subsequent to the time the respondent had decided to discharge Symonies. HEAT TRANSFER PRODUCIS, 111DTc.257defective, the latter testifying that Mancuso did not roll tubes tightly enough.Weed testified that Mancuso was not a good workman and spent too much timeat the coca-cola dispenser.The undersigned is not persuaded by the vague and indefinite testimony ofEvans that Mancuso was the one-personally responsible for any inferior workof the paint,gang.In the absence of more accurate testimony or some systemby which the individual work of the employees is recorded, it is impossible, uponthe basis of this record, to find that Mancuso, of all the painters, was individuallyresponsible for inferior painting.The vague testimony concerning his work inthe assembly department is equally unconvincing.The respondent also asserts that Mancuso absented himself from work withoutreporting it.With respect to this claim as a justification for his discharge, theundersigned is satisfied and finds despite the denial of Weed, that Mancuso didacquaint him with the fact that he would be absent from work for "a couple ofdays," and that therefore his absence from employment was properly accountedfor.CONCLUSIONSThe undersigned has found that the respondent engaged in antiunion activityprior to March 30,1943, and was aware of the Union interests and activities ofits employees as early as January 1943.There is ample evidence in the recordtowarrant the conclusion and the undersigned has found that the respondentwas vigorously opposed to the organization of its plant by the Union.The respondent's personnel is not a highly skilled or trained -group of em-ployees.-Complaint about the work of the employees is not infrequent and it isclear from the record that no methods were evolved, except as could be providedby time and experience,to train the personnelThe undersigned is satisfiedthat the employees herein involved did make errors in their work. If the testi-mony of Mathews and Evans is to be believed,Robinson made oral reports onthese individuals over a period of several months to Evans who in turn verballyrelayed these reports to Mathews but nothing was done nor was any disciplinaryaction ever taken upon these reportsThe undersigned therefore believes it tobe clear that the individual reasons assigned for the lay off are at best extremelyvague, indefinite,and insubstantial,and of a nature that can be commonlyassigned to any worker in the course of his employment.When in the past the respondent was faced with shortages of material everyeffortwas made to provide temporary work for the employees and expedientswere utilizedto keep employees on the pay roll.On March 30, 1943, according tothe respondent,itwas faced with a shortage of material and it thereupon electedto sever from its pay roll those employees whom it felt were least qualified toperform their work.This was the first time that employees were dischargedon the occasion of a shortage of materials and in view of the recognized scarcityof manpower,the undersigned does not believe that the respondent,which isengaged in war work, would have discharged men for this reason alone, butrather that it would have continued its system of the past and continued the menon the pay roll until the temporary material shortage was relieved.18The vagueness of the assigned reasons, when considered in connection withthe respondent's expressed hostility to the Union;Mathews' rejection of Para'sapplication for reinstatement when the latter admitted he had joined the Union ;19 The respondent explained this practice,giving as a reason for the retention of em-ployees In the face of shortages of materials,that It was more desirable to keep men whohad acquired some training than to hire new men after the shortage ceased.However,in the present case, the respondent gave no reason or explanation for failing to follow itspast practice in this regard 258D'ECLSfLONS. Off'NATIONAL LABOR RELATIONS BOARDPethick's outright rejection of the employees' applications and his statement thatthe respondent would consider moving its plant before reinstating the men orrecognizing the Union ; and Robinson's disclosure that the men, had been dis-charged because they tried to organize a union lead inexorably to the conclusionthat these men where selected for discharge because of their known or supposedunion interest and membershipThe undersigned is of the opinion, moreover,that the material shortage and the various reasons assigned in each case forthe individual selections were not the true reasons but were rather pretexts forthe discharges of the proponents of the Union. The undersigned is of theopinion, based upon the totality of the evidence herein, and therefore finds thatthe respondent discharged Gentile, Mancuso, Leo Nepa, Para, Pavelchak, andSymonies because of their union sympathies and membership and thereby dis-criminated in regard to their hire and tenure of employment, discouraged mem-bership in the Union, and interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.D. Alleged discrimination with respect to hire and tenure of employmentRaymond J. Thomas is the other individual named in the complaint.Thomasdid not appear at the hearing.He was identified as a union member by otherwitnesses.There is no testimony in the record concerning his employmenthistory.Thomas did not work on March 30, 1943, and was not present at any of theconversations. held between the discharged employees and. the respondent'ssupervisors on that night.At the hearing Evans testified that ,Thomas was selected for discharge becauseof defective workmanship and because he drank intoxicating liquor and appearedfor work on more than one occasion in an unfit condition.Evans testified furtherthat he spoke to Thomas about his drinking habits and warned him about thematter.Evans first learned of this conduct on the part of Thomas about March1, 1943, but took no action to discipline him.Robinson sent Thomas home onone occasion when he was unfit to work because of an excessive consumption ofliquor and on another occasion when he discovered Thomas asleep in the plant.Although there is a clear pattern of union hostility in this case and the under-signed is convinced that the discharges were dictated by reason of this hostilityand opposition to the Union, nevertheless there is substantial uncontradictedand undenied testimony that Thomas was not a proper workman. The under-signed is of the opinion that the Board has not proved, even by the strength ofother evidence and the entire record herein, that Thomas was discharged becauseof his union membership or concerted activities. It will be recommended here-after that the allegation of the complaint that Thomas' employment was dis-criminatorily terminated, be dismissed ,11IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe undersigned finds that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the respondent describedin Section I above, have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfair labor prac-tices, the undersigned will recommend that it cease and desist therefrom, andtake certain affirmative action designed to effectuate the policies of the Act and PLEA TRANSFER PRODUCTS,ffN,C.259restore as nearly as possible the status quo existing prior to the commission ofthe unfair labor practices.The undersigned has found that the respondent discriminated in regard tothe hire and tenure of employment of Chris J. Gentile, Anthony S Mancuso,Leo F. Nepa, John J. Para, Theodore Pavalchak, and John A. Symonies, becauseof their union membership and activity.To effectuate the policies of the Act,the undersignedwill recommend that the respondent offer the said employeesimmediateand full reinstatement to their former or substantially equivalentpositions,without prejudice to their seniority and other rights and 'privileges.The undersigned will recommend further that the respondent make payment tothe said individuals of an amount of money equal to that which each wouldhave earned as wages during the period from March 30, 1943, to the date of theoffer of reinstatement, less his net earnings" during said period.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAW1.International Association of Bridge, Structural & Ornamental Iron Workers,affiliatedwith the American Federation of Labor, is a labor organization, withinthe meaningof Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of ChrisJ.Gentile, Anthony S. Mancuso, Leo Nepa, John Para, Theodore Pavelchak, andJohn Symonies, thereby discouraging membership in the International Associa-tion of Bridge, Structural & Ornamental Iron Workers, affiliated with the-American Federation of Labor, the respondent has engaged in and is engagingin unfair labor practices, within the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engagedin and is engagingin unfair labor practices, within the meaning of Section 8(1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce, within the meaning of Section 2 (6) and (7) of the Act.5.The respondent has not engaged in unfair labor practices within the mean-ing of Section 8 (1) of the Act, by engaging in surveillance or by possession ofa list of union members, or within the meaning of Section 8 (3) of the Act, byterminating the employment of Raymond J. Thomas.RECOMMENDATIONS0Upon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the respondent, Heat Transfer Products, Inc.,Simpson, Pennsylvania, and its officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in International Association of Bridge, Struc-tural & Ornamental Iron Workers, affiliated with the American Federation ofLabor, or in any other labor organization of its employees, by discriminatingwith regard to their hire and tenure of employment, or any term or conditionof employment ;17By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work elsewhere thanfor the respondent, which would not have been incurred but for his unlawful dischargeand the consequent necessity of his seeking employment elsewhere. SeeMatter of CrossettLumber CompanyandUnited Brotherhood of Carpenters and Joiners of America, Lumberand Sawmill Workers Union, Local2590, 8 N. L. R. B. 440.Monies received for workperformed upon Federal, State, county, municipal, or other work-relief projects shall beconsidered as earnings.SeeRepublic Steel Corporationv.N. L. R.B., 311 U. S. 7.549875-44-vol. 52-18 260DECISIONSOF NATIONALLABOR RELATIONS BOARD(b) In any other manner interfering with, restraining, or coercing itsemployees in the exercise of the right to self-organization, to form, join, orassist labor organizations, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the purpose ofcollective bargaining, or other mutual aid or protection as guaranteed in Section7 of the Act.2.. Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Offer to Chris J. Gentile, Anthony S. Mancuso, Leo Nepa, John Para,Theodore Pavelchak, and John Symonies immediate and full reinstatment tohis former or substantially equivalent position without prejudice to his seniorityor other rights and privileges ;(b)Make whole Chris J. Gentile, Anthony S. Mancuso, Leo Nepa, John Para,Theodore Pavelchak, and John Symonies for any loss of pay.each may havesuffered by reason of the respondent's discrimination against him in regard tohis hire and tenure of employment in the manner set forth in the Section entitled"The remedy";(c)Post immediately in conspicuous places throughout its plant at Simpson,Pennsylvania, and maintain for a period of at least sixty (60) consecutive daysfrom the date of posting notices to its employees stating: (1) that the respondentwill not engage in the conduct from which it is recommended that it cease anddesist in paragraphs 1 (a) and (b) of these recommendations; (2) that therespondent will take the affirmative action set forth in paragraph 2 (a) and (b)of these recommendations; and (3) that the respondent's employees are freetobecome or remain members of the International Association of Bridge,Structural & Ornamental Iron Workers, affiliated with the American Federationof Labor, and that the respondent will not discriminate against any employeesbecause of membership or activity in that or any other labor organization ;(d)Notify the Regional, Director for the Fourth, Region in writing within ten(10) days from the date of this Intermediate Report, what steps the respondenthas taken to comply herewithIt is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondent notifies said RegionalDirector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent totake the action aforesaid.It is further %recommended that the complaint be dismissed insofar as italleges that the respondent engaged in surveillance, advised employees that it wasin possession of a list of union members, and discriminatorily terminated theemployment of Raymond J. Thomas.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board-Series 2-as amended, effective October 28,1942, any party may within fifteen (15) days from the date of the entry of theorder transferring the case to the Board, pursuant to section 32 of Article II ofsaid rules and regulations, file with the Board, Rochambeau Building, Washington,D. C., an original and four copies of a statement in writing setting forth suchexceptions to the Intermediate Report or to any other part of the record orproceeding (including rulings upon all motions or objections) as it relies upon,together with the original and four copies of a brief in support thereof.Asfurther provided in said Section 33, should any party desire permission to argueorally before the Board, request therefor must be made in writing to the Boardwithin ten (10) days from the date of the order transferring the case to the Board.MoRrrMER Rixin,Trial Examiner.Dated July 12, 1943.